698 S.E.2d 397 (2010)
HARLEYSVILLE MUTUAL INSURANCE COMPANY
v.
BUZZ OFF INSECT SHIELD, L.L.C., a North Carolina limited liability company, International Garment Technologies, L.L.C., a North Carolina limited liability company, Erie Insurance Exchange, Erie Insurance Company.
No. 272P08-3.
Supreme Court of North Carolina.
June 16, 2010.
David L. Brown, Greensboro, Grant S. Palmer, Philadelphia, PA, for Harleysville Mut. Ins. Co.
Robert J. King, III, Greensboro, Cecilia O. Miller, San Diego, CA, J. Scott Ballenger, Washington, DC, for International Garment Tech.
Gary K. Sue, Greensboro, Michael A. Hamilton, for Erie Insurance.


*398 ORDER

Upon consideration of the petition filed by Defendant (International Garment Technologies, LLC) on the 21st of May 2010 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."